DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This communication is responsive to the Application No. 16/926,780 filled on 07/13/2020.
Claims 1-13 are presented for examination.

Claim Objections
Claims 1-2, 7 and 10-12 are objected to because of the following informalities:
a)	Line number (i.e., 5, 10, 15, 20) cited on left column of each page of the claims should apparently be deleted. 
b)	Regarding claim 1, the phrase “the task object” on lines 18-19 should apparently be “the selected task object” for consistency of wording of the phrase in the claim (see line 15 of claim 1, “selected task object”).  Claim 2 is also objected for the same reasons as discussed above with respect the claim 1, i.e., the phrase “the task object” on line 5 of claim 2 should apparently be “the selected task object”. “the Appropriate correction is required. 
c)	Regarding claim 7, the phrase “workpieces” should apparently be “the workpieces”. Appropriate correction is required.
d)	Regarding claim 10, the phrase “a task object” should apparently be “[[a]]the task object”, or would further clarify whether this task object is different than the task object as cited in claim 1. Appropriate correction is required. 
e)	Regarding claim 10, the phrase “information” should apparently be “the information”, or would further clarify whether this information is different than the information as cited in claim 1. Appropriate correction is required. 
f)	Regarding claim 11, the phrase “the number” should apparently be “a[[the]] number”.
g)	Claim 12 cites the phrase “moving about” is not conventional. The phrase might be corrected as “moving around each other”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the phrase “the information” on line 14, which lacks sufficient antecedent basis because there is no previous citation of any housing in the claim. 
Claim 1 further recites “selection and task are executed in parallel” which makes the claim ambiguous because how one robot would select a workpiece and at the same time of the selection of the workpiece, perform a task on the workpiece in parallel? Further clarification is required. 
Claim 3 cites the limitations “selector continues a process of the selection even during the task by the robot” wherein the phrase “even” makes the claim unclear and/or conflicts with a limitation, cited on lines 12-13 of claim 1, such as “the selection and the task are executed simultaneously and in parallel”. Based on the claim language in claim 1, selection and task are executed/performed in parallel, then why claim 3 cites again selection is performed even during the task, and it makes claim invention unclear.  Further clarification and or rearrange 5the claim language is required. 
Claim 3 recites the limitation ”the vicinity ". The phrase "synchronization pulses”,  which lacks sufficient antecedent basis because there is no previous citation of any vicinity in the claim. 
Claims 5-6 recite the phrase “the workpiece”, wherein the phrase workpiece in claim 5 renders the claim indefinite because claim 1 cites “plurality of workpieces” and it is not clear which particular workpiece is referred to claim 5  and/or the phrase workpiece in claim 6 is referred to one of the plurality of the workpieces. Further clarification is required.  
Claim 10 cites the limitations “a plurality of the robot control devices”, wherein the phrase “the robot control devices” in lines 8-9 and 13 renders the claim 10 indefinite because there is no previous citation of “robot control devices” in the claim. 
Claim 10 further cites the phrase “many-to-one” renders the claim indefinite because is not clear whether many computer is connected to the plurality of robot control devices or many robot control devices are connected to a host  computer, and also a limit is not defined for “many”, and many-to-one is open ended in the claim 10, thereby claim 10 is indefinite.
Claim 11 cites the limitations “a plurality of or one the first vision sensors”, wherein the phrase “the first vision sensors” renders the claim 11 indefinite because there is no previous citation of “first vision sensors” in the claim. 
Claims 2-13 are also rejected by the virtue of their dependency on rejected base claim.

Claim Interpretation 
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “selector” in claims 1-3, “operation control selection” in claims 1-2 and 6, “correction amount calculation section” in claims 4-5, “converting section” in claim 8, “robot control device” in claim 9, “transport device” in claim 13, have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use a generic placeholder “means for” coupled with functional without reciting sufficient structure to achieve the function.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding Claims 1-13, claim elements “selector” in claims 1-3, “operation control selection” in claims 1-2 and 6, “correction amount calculation section” in claims 4-5, “converting section” in claim 8; are limitations that invokes 35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material or acts to the function. The specification does not provide sufficient details such as one of ordinary skills in the art would understand which structures (hardware or software and/or algorithm) corresponding to generic place holder “selector” perform(s) the claim function. Therefore, the claims 1-6 and 8 are indefinite and are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
Claims 2-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph because of its dependency on the rejected claims. 

Applicant may:
(a) Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph;
(b) Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(c) Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either:
(a) Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
 (b) Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
	
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-13 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
As described above from the 112(f) interpretation and 112 (b) rejection, the disclosure does not provide adequate structure for “selector” in claims 1-3, “operation control selection” in claims 1-2 and 6, “correction amount calculation section” in claims 4-5, “converting section” in claim 8, to perform the corresponding claimed function as cited in the claims. The specification does not demonstrate that applicant has made an invention that achieves the claimed function because the invention is not described with sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention. 
Therefore, the claims 1-6 and 8 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.
Claims 2-13 are also rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph because of its dependency on the rejected claims.

Examiner's Note
Examiner has cited particular paragraphs/ columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching
all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicants' definition which is not specifically set forth in the claims.

Claim Objections (having allowable subject matter)
Claims 1-13 are objected for having allowable subject matter, but would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and claims objections for informalities, set forth in this Office action. 
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding Claim 1, the closest prior art, Tsukamoto et al. (US 2018/0056516) teaches a  robot control system (See Fig. 1, Para. [0046], discloses “Robot System 1”), comprising: 
a robot (See Para. [0046], Fig. 1, “Robot 11); 
a tool attached to an end of the robot (See Para. [0071], Fig. 1, “end effector E1”, which is construed as tool as claimed); 
a first vision sensor installed at a fixed position separate from the robot (See Fig. 1, “Camera 22 [construed as first vision sensor” which is not attached to the Robot, i.e., separated from a robot, and see Para. [0060], “the camera 22 is provided at a predetermined position on the support unit 21”, hence first vision sensor installed at a fixed position separate from the robot);
a selector configured to perform a selection of a task object from among a plurality of workpieces by using the first vision sensor (See Para. [0026], [0076], and/or see Para. [0176], constitutes “determining a target object/workpiece”. Additionally, see Para. [0121], discloses “identify object with scratches and/or un even color and object with no scratches, and see Para. [0174], “processing of inspection on a target object and processing of selectively extracting a target object)”); and
an operation control section configured to control the robot to perform a task on the task object by using the tool (See Para. [0174], “processing of inspection on a target object and processing of selectively extracting a target object”), wherein
the selector transmits the information of the selected task object to the operation control section before the task (See Para. [0061], [0064], “The camera 22 transmits information of the image that is picked up (image data) to the image processing device 23 via the cable 41 before the image processing”), and
the operation control section controls the robot based on the transmitted information of the task object (See Para. [0180], [0182], “the robot 11 may carry out inspection processing on a target object or an object other than the target object”, and/or see Para. [0183]-[0184], “the robot 11 may carry out processing of picking a target object or an object other than the target object”).
Another closest prior art, Nihei et al. (US 2006/0276934) teaches, the task are executed Simultaneously and in parallel (See at least Para. [0012], [0038]-[0039],[0054], Fig. 1, “a robot controller 10is capable of making a single robot efficiently perform tasks relating to a plurality of workpieces in a parallel or synchronous manner, while comprehending the operating state of the manufacturing system as occasion demands”, and/or see Para. [0014], [0022], “a device of controlling a robot; the device making the robot execute tasks including a plurality of work units in a parallel manner for several workpieces”, and/or see Para. [0229], discloses “the processes are performed synchronously with the processing sequence of the control program 88).
Another prior art, Oleynik (US 2019/0291277) discloses in Para. [00448], [0481], [0573], “sequential/parallel tasks to be executed and monitored”.
Another prior art, Hjalmarsson et al. (US 2020/0288731) teaches in Para. [0013], “the grading device may comprise a horizontally movable support member; a vertically movable support member slidably coupled to the horizontally movable support member; a first actuator attached to the horizontally movable support member; a second actuator attached to the vertically movable support member; and a means for moving at least one portion of a food article attached to the vertically movable support member (e.g., a needle array, and a gripper). In some examples, the means for moving at least one portion of a food article may be utilized to move a plurality of portions at substantially the same time (i.e., in one movement of the grading device)”.
Another prior art, Lisso et al. (US 9,457,474) discloses “a systems and methods may preferably provide or operate two or more delta robots that may effectively act in parallel with one another, and execute cutting operations at portions of a single object at the same time”.
Nevertheless, the closest prior arts, as cited above, fail to disclose or teach individually or in combination to render obvious limitations of “the selection and the task are executed Simultaneously and in parallel” and in combination with other limitations of claim 1. Therefore, claim 1 would be allowable if the claim 1 is re-written to overcome all the rejections and claims objections set forth in this office action.
Claims 2-13 depend either directly or indirectly upon claim 1. Therefore, claims 2-13 would be allowable by virtue of its dependency if claim 1 if all rejected claims are rewritten to overcome the rejection(s) under 35 U.S.C. 112(b), and claims objections for informalities, set forth in this Office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to B M M HANNAN whose telephone number is (571)270-0237. The examiner can normally be reached MONDAY-FRIDAY at 8:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Mott can be reached on 571-270-5376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/B M M HANNAN/Primary Examiner, Art Unit 3664